296 S.W.3d 471 (2009)
William N. MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69320.
Missouri Court of Appeals, Western District.
June 2, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
Jason A. Tilley, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM:
William Miller appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).